Pettit, J.
One Cheek was indicted for murder in Dear-born county. He was poor and unable to employ counsel to make his defence. On this being properly shown, the court appointed Gordon, a lawyer, to defend the prisoner, which service was fully rendered, and the court made him an allowance of two hundred dollars, and ordered that the county should pay it. Is the defendant liable to Gordon for his services, is the only question in this case.
The court below answered the question in the negative, *476but we answer it in the affirmative, and cite The Board of Commissioners of Fountain County v. Wood, 35 Ind. 70, where the question is fully considered.
The judgment is reversed, at the costs of the appellee, with instructions to the court below to overrule the demurrer to the complaint, and for further proceedings.